Case: 20-10397    Date Filed: 07/17/2020   Page: 1 of 7



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10397
                        Non-Argument Calendar
                      ________________________

                            Agency No. 11368-18



WILLIAM MICHAEL CALPINO, JR.,

                                                            Petitioner–Appellant,

                                   versus

COMMISSIONER, INTERNAL REVENUE SERVICE,

                                                         Respondent–Appellee.

                      ________________________

                 Petition for Review of a Decision of the
                              U.S. Tax Court
                       ________________________

                               (July 17, 2020)

Before NEWSOM, LAGOA, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 20-10397     Date Filed: 07/17/2020   Page: 2 of 7



      William and Kelly Calpino (“the Calpinos”), proceeding pro se, appeal the

Tax Court’s grant of summary judgment to the IRS, which sustained the IRS’s

proposed tax levies against them, and the tax court’s imposition of a $25,000

sanction. On appeal, they argue that the Tax Court erred in holding, on summary

judgment, that the IRS Office of Appeals did not abuse its discretion in sustaining

the proposed levies. Second, they argue that the Tax Court improperly imposed a

$25,000 sanction against them under I.R.C. § 6673(a)(1) for making frivolous

arguments. We affirm on both counts.

                                         I.

      We review the Tax Court’s grant of summary judgment de novo. Roberts v.

Comm’r, 329 F.3d 1224, 1227 (11th Cir. 2003). Under I.R.C. § 6331, the IRS has

the authority to collect a delinquent taxpayer’s assessment by levying his property.
Id. Before levying, the IRS must notify the taxpayer about his right to request a

collection due process hearing before the IRS Office of Appeals, and, if a timely

request is made, the taxpayer is entitled to a hearing and the proposed collection

action is suspended until the collection due process proceeding is concluded.

I.R.C. §§ 6330(a), (b), (e). The purpose of a collection due process hearing is to

review the propriety of the proposed collection action. See Roberts, 329 F.3d at

1228. The Office of Appeals must obtain verification that the requirements of any

applicable law or administrative procedure have been met. I.R.C. § 6330(c)(1).


                                          2
               Case: 20-10397      Date Filed: 07/17/2020   Page: 3 of 7



Section 6330(c)(1) does not require the Office of Appeals to rely on any particular

document for verification purposes, nor does it specify how the verification is to be

performed. Roberts, 329 F.3d at 1228. The Office of Appeals must also balance

the need for efficient tax collection with the concern that the collection action be

no more intrusive than necessary. I.R.C. § 6330(c)(3).

      A taxpayer may not challenge the underlying tax liability in a collection due

process hearing if he received a notice of deficiency. I.R.C. § 6330(c)(2)(B).

After the collection due process hearing, the Office of Appeals sends the taxpayer

a notice of determination setting forth its findings and decision. See Treas. Reg.

§ 301.6330-1(e)(3). The taxpayer may then seek judicial review of an adverse

determination in the Tax Court. I.R.C. § 6330(d)(1). The Tax Court may permit

the levy to proceed if it finds good cause for doing so and the underlying tax

liabilities are not at issue. Id. § 6330(e)(2).

      The Calpinos duly requested a collection due process hearing, in which they

argued, inter alia, that they were immune from the tax laws and levy powers of the

IRS. The Office of Appeals held a hearing (by correspondence at the request of

the Calpinos), verified that all legal and procedural requirements had been met, and

issued a notice of determination, concluding, inter alia, that the Calpinos’ claim of

immunity was frivolous, and that in any event, the Calpinos were barred from

challenging their underlying tax liabilities because they had received a notice of


                                            3
               Case: 20-10397    Date Filed: 07/17/2020    Page: 4 of 7



deficiency. Thus, the Office of Appeals ruled that the levy could proceed. The

Calpinos then petitioned the Tax Court, renewing all their claims, and now appeal

to us, challenging the Tax Court’s rejection of their claims.

      The Calpinos’ primary argument is that they are not taxable persons subject

to the levy authority under 26 U.S.C. § 6331 and that their wages are not taxable

because they do not fall within the class of persons identified by § 6331(a). Their

specific argument is that § 6331(a) only authorizes levies against “the accrued

salary or wages of any officer, employee, or elected official, of the United States,

the District of Columbia, or any agency or instrumentality” thereof, and because

they are not an “officer, employee, or elected official,” the levy against them was

unauthorized. But this argument ignores the preceding sentences in § 6331(a),

which make clear that levies can be applied against “any person liable to pay any

tax [who] neglects or refuses to pay the same within 10 days after notice and

demand[.]” 26 U.S.C. § 6331(a).

      As the Supreme Court explained in Sims v. United States, the specific

provision in § 6331(a) was enacted following its previous decision in Smith v.

Jackson “that a federal disbursing officer might not, in the absence of express

congressional authorization, set off an indebtedness of a federal employee to the

Government against the employee’s salary[.]” Sims v. United States, 359 U.S. 108,

112–13 (1959) (citing Smith v. Jackson, 246 U.S. 388 (1918)). Accordingly, the


                                          4
               Case: 20-10397     Date Filed: 07/17/2020     Page: 5 of 7



Court concluded in Sims, the provision upon which the Calpinos presently rely

“was enacted to overcome that difficulty”—that is, the difficulty of levying a

federal employee’s salary—“and to subject the salaries of federal employees to the

same collection procedures as are available against all other taxpayers[.]” Id. at

113.

       We conclude that the plain language of the first sentence of § 6331(a) clearly

authorizes levy upon the Calpinos:

       If any person liable to pay any tax neglects or refuses to pay the same
       within 10 days after notice and demand, it shall be lawful for the
       Secretary to collect such tax . . . by levy[.]

I.R.C. § 6331(a). The Calpinos’ argument that only employees of the United

States and the District of Columbia are subject to levy is frivolous. Accord

Masiano v. Welcher, 940 F.2d 499, 502 (9th Cir. 1991) (holding that the levy

provisions in § 6331(a) do not exclusively apply to federal government employees,

noting that “[Appellants’] reading ignores the first sentence of section 6331(a),

which gives the statute its broad scope and clearly states that it applies to all

property of any person liable to the IRS.”) (emphasis in original); James v. United

States, 970 F.2d 750, 755 n.9 (10th Cir. 1992) (citing Sims, 359 U.S. at 112–13)

(noting that this argument was “frivolous” because “Section 6331(a) empowers the

IRS to levy the property of all taxpayers”). The Supreme Court in Sims rejected an

argument analogous to the one presented to us by the Calpinos. There, the Court


                                           5
               Case: 20-10397     Date Filed: 07/17/2020     Page: 6 of 7



held that the express mention of federal employees’—but not state employees’—

liability to levies did not mean that state employees’ salaries and property could

not be levied. Sims, 359 U.S. at 112 (“Nor is there merit in petitioner’s contention

that Congress, by specifically providing in § 6331 for levy upon the accrued

salaries of federal employees, but not mentioning state employees, evinced an

intention to exclude the matter from levy.”).

      Accordingly, we reject the Calpinos’ argument that they were not subject to

a levy under § 6331(a). We also note that the Calpinos’ argument is due to be

rejected because they received a notice of deficiency and therefore cannot

challenge their underlying tax liability in the collection due process hearing, see

I.R.C. § 6330(c)(2)(B). Because they cannot challenge the underlying tax liability

and good cause existed, the Tax Court did not err in permitting the levy. See
id. § 6330(e)(2). Accordingly, we affirm as to this issue.

                                          II.

      We review the Tax Court’s imposition of an I.R.C. § 6673(a)(1) penalty for

abuse of discretion. Roberts, 329 F.3d at 1229. Section 6673(a)(1) of the Internal

Revenue Code authorizes the Tax Court to impose a penalty of not more than

$25,000 upon a taxpayer for instituting or maintaining a suit primarily for delay or

for maintaining a frivolous or groundless position. A position is frivolous “if it




                                          6
               Case: 20-10397      Date Filed: 07/17/2020     Page: 7 of 7



lacks an arguable basis either in law or in fact.” Miller v. Donald, 541 F.3d 1091,

1100 (11th Cir. 2008).

      Here, we conclude that the Tax Court did not abuse its discretion in

imposing a penalty under § 6673 because the Calpinos’ petition was frivolous.

The Calpinos had been repeatedly warned, in prior cases and by the Tax Court in

the instant case, that if they continued to press their frivolous arguments—that they

are not taxable persons and that their wages are not taxable income—then they

would potentially face sanctions up to $25,000. Instead of heeding the court’s

warning, the Calpinos continued to assert their patently frivolous arguments that

have been roundly rejected by multiple courts, including the Supreme Court. See

Sims, 359 U.S. at 112–13; see also James, 970 F.2d at 755 n.9; Masiano, 940 F.2d

at 502. Accordingly, we affirm.1

      AFFIRMED.




      1
         Other arguments asserted on appeal by the Calpinos are rejected as non-meritorious
without need for discussion.
                                            7